Citation Nr: 0621654	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an increased rating for chondromalacia with 
patellofemoral syndrome of the right knee, currently rated as 
10 percent disabling.

2. Entitlement to an increased rating for chondromalacia with 
patellofemoral syndrome of the left knee, currently rated as 
10 percent disabling.

3. Entitlement to an increased rating for limitation of 
extension of the right knee, currently rated as 10 percent 
disabling.

4. Entitlement to an increased rating for limitation of 
flexion of the right knee, currently rated as 10 percent 
disabling.

5. Entitlement to an increased rating for limitation of 
flexion of the left knee, currently rated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1976 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. The veteran was scheduled for a hearing on 
two occasions, in January 1999 and June 1999, but failed to 
appear. 

The case was certified to the Board in May 2002, but in the 
process the claims file was lost. The Agency of Original 
Jurisdiction (AOJ) alerted the veteran of the lost file and 
attempted to rebuild the C-file. The development having been 
completed, to the extent possible, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The issues on appeal require clarification. The veteran is 
service-connected for a bilateral knee condition that is the 
result of an in-service injury where the veteran's lower 
extremities were pinned by a truck and crushed. Originally, 
the veteran was given one rating for each knee for 
"chondromalacia with patellofemoral syndrome." The 
veteran's claim for an increased rating, and substantive 
appeal, stems from those ratings. 

During the pendency of the appeal, however, the RO, in a 
February 2006 rating decision, granted the veteran separate 
ratings for limitation of extension of the right knee and 
limitation of flexion of the right and left knee. The 
separate ratings stem from the same service-connected injury 
and are part of the residuals thereof. Although the veteran 
did not specifically disagree with the ratings assigned by 
the February 2006 decision, the Board concludes that those 
ratings are "inextricably intertwined" with the overall 
service-connected injury on appeal and therefore must be 
adjudicated together. See Harris v. Derwinski, 1 Vet. App. 
180 (1991). Accordingly, the issues have been recharacterized 
above. 


FINDINGS OF FACT

1. The veteran's right knee disability is manifested by mild 
instability, slight limitation of extension and flexion, and 
chronic pain resulting in additional functional loss.

2. The veteran's left knee disability is manifested by mild 
instability, slight limitation of flexion, and chronic pain 
resulting in additional functional loss.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 
percent for chondromalacia with patellofemoral syndrome of 
the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5014, 5257 
(2005).

2.  The criteria for a disability rating greater than 10 
percent for chondromalacia with patellofemoral syndrome of 
the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5014, 5257 
(2005).

3. The criteria for a disability rating greater than 10 
percent for limitation of extension of the right knee have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, DC 5261 (2005).

4. The criteria for a disability rating greater than 10 
percent for limitation of flexion of the right knee have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
DC 5260 (2005).

5. The criteria for a disability rating greater than 10 
percent for limitation of flexion of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
DC 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the veteran's 
bilateral knee disorders, pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain is inapplicable to ratings under Diagnostic Code 
5257 because it is not predicated on loss of range of motion. 
See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

As noted above, the original claims file has been lost.  The 
Board will use the documents recovered to fill in any gaps in 
the evidence.  For example, the February 2002 supplemental 
statement of the case cited and described evidence that is 
now missing, such as a VA examination conducted in 2001.  The 
United States Court of Appeals for Veterans Claims (Court) 
has considered a situation similar to this one, where the 
Board relied on the facts recorded in prior Board decisions 
because the initial claims folder was lost.  Marciniak v. 
Brown, 10 Vet. App. 198 (1997). The Court held that in these 
circumstances, a presumption of regularity must be applied as 
to the Board's prior actions, including its findings of fact. 
Id. at 200. It is assumed that the RO accurately recorded the 
facts as they then existed and considered all relevant 
evidence in the prior decision. See Ashley v. Derwinski, 2 
Vet. App. 62, 64 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926) (a presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).

Bilateral Chondromalacia with Patellofemoral Syndrome

This aspect of the veteran's bilateral knee disorder is rated 
under Diagnostic Code 5257 for other impairment of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This code 
provides for the assignment of a 10 percent rating when there 
is slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability. Id. Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)). The Board observes that the words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

It is noteworthy that this type of condition is usually rated 
under Diagnostic Code 5014 for Osteomalacia, which rates 
these types of knee disabilities on limitation of motion and 
arthritis. See 38 C.F.R. § 4.71a, DC 5014. This is not 
prejudicial here, however, because the RO did consider 
limitation of motion as well and indeed the veteran currently 
has separate ratings under those provisions. This is 
discussed more thoroughly below. 

The veteran complains of constant pain, swelling, stiffness, 
locking, giving way of both knees resulting in at least one 
fall, and "numbness" during flare-ups.  The veteran's knees 
were crushed in-service by being pinned by a truck resulting 
in a lengthy hospitalization. As mentioned above, the 
veteran's C-file was lost on or around May 2002 during the 
pendency of this appeal and attempts to rebuild the file were 
only partially successful. Regrettably, service medical 
records and VA procedural and medical records prior to May 
2002 were only partially recovered and indeed no records 
prior to 1996 were recovered. Past rating decisions and 
medical records regarding historical treatment were 
considered by the Board in filling the medical gaps of time 
to the extent possible.

The veteran's past VA outpatient treatment records, dating 
back to 1996, consistently show the veteran's complaints as 
described above. X-rays taken in 2001 were "unremarkable."  
X-rays in January 2006 x-ray indicated that "there is 
evidence of osteophyte formation seen along the articular 
margins of the right and left knee joints." 

The veteran underwent VA examination in 2001 and complained 
of chronic knee pain.  On examination, he walked well, but 
was not able to fully squat.  There was mild varus laxity of 
the right knee.  

The veteran most recently underwent a VA examination in 
January 2006, which also noted the veteran's complaints of 
bilateral knee instability. The veteran uses a cane for 
balance and his gait was described as "rigid, jerky with 
antalgic limp on the right." Instability, however, could not 
be objectively tested due to the veteran's complaints of 
pain. VA outpatient treatment records, similarly, found no 
objective evidence of instability in either knee. For 
example, a March 2000 record, treating the veteran's 
complaints of left knee pain, specifically noted that the 
veteran showed "no signs [of] mechanical derangement" and 
had "stable ligaments."

Past VA examinations, from September and November 1996, also 
note that the veteran's bilateral knee disorders are 
manifested mostly by pain and functional loss, and not 
instability, locking or nerve damage. 

The medical evidence as a whole, consistently classify the 
veteran's bilateral knee condition as "mild." Despite the 
veteran's complaints of his knees giving way, there are few 
notations of instability in any of the medical evidence on 
file.  The 2001 examination noted mild instability only.  
However, a March 2000 VA outpatient orthopedic consultation 
report noted the ligaments were stable.  Based on the 2006 VA 
examiner's inability to objectively find instability and the 
similar VA outpatient treatment notations, the Board cannot 
reasonably conclude that the severity of the instability or 
subluxation the veteran claims to experience is moderate, 
such as to warrant a higher rating. 

Moreover, despite the veteran's complaints of functional 
loss, there is highly contradictory evidence in the file.  
Although his gait was abnormal at the 2006 VA examination, 
the VA outpatient records consistently note normal gait.  
Regardless, there is no evidence of muscle atrophy or 
decreased strength of the lower extremities, so any 
functional loss he does experience is clearly mild.

Bilateral Limitation of Motion

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003, 
for example, does not constitute pyramiding. See VAOPGCPREC 
23-97 (July 1, 1997).  In this opinion, the VA General 
Counsel held that a veteran may be rated separately for 
different manifestations of his knee condition (in that case, 
instability and arthritis) provided that a separate rating 
must be based upon additional disability. Additionally, in 
VAOPGCPREC 9-98, the VA General Counsel held that separate 
ratings could be awarded based on painful motion under 38 
C.F.R. § 4.59.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 38 
C.F.R. § 4.71a, may be assigned for disability of the same 
joint. VAOPGCPREC 9-04 (2004).  It is for this reason that 
the February 2006 rating decision assigned separate 10 
percent ratings for the veteran's limitation of extension of 
the right knee and bilateral limitation of flexion. 

The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 
Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

According to the February 2002 SSOC, the 2001 VA examination 
showed right knee range of motion from 0 to 110 degrees and 
left knee range of motion from 0 to 100 degrees. 

The veteran most recently underwent a VA examination in 
January 2006. At that time, the veteran's right knee 
extension was limited to 10 degrees. Flexion, in the right 
knee, was limited to 70 degrees actively, 85 degrees 
passively and 60 degrees on repetition. The veteran's left 
knee had normal extension and limited flexion to 80 degrees 
actively, 100 degrees passively and 75 degrees on repetition. 

With the exception of the veteran's limited right knee 
extension to 10 degrees shown on the 2006 VA examination, 
there are no other notations of limitation of extension.  
This limitation is 10 percent disabling under DC 5261.  The 
veteran's limited bilateral knee flexion is not compensable 
under the DC 5260 rating criteria. That is, neither knee has 
had flexion limited to 45 degrees at any time.

Complaints of painful motion, however, are consistent 
throughout past medical records, and indeed "chronic pain 
syndrome" has been labeled by examiners as the veteran's 
principal disability. See 38 C.F.R. § 4.59. Although the 
medical evidence of record does not document bilateral knee 
flexion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260, the RO 
assigned compensable ratings for both knees taking into 
account the veteran's functional loss due to pain. Id.

In light of the fact that the veteran's ratings under DC 5260 
are based on the veteran's functional loss due to pain rather 
than on actual compensable limitation of flexion, the Board 
finds no basis in which to grant higher ratings. The 
veteran's limitation of right knee extension, on the other 
hand, corresponds to a 10 percent rating under 5261. A 
greater rating based on additional loss due to pain is not 
warranted because such considerations are already compensated 
by the other 10 percent ratings for each knee.  As noted 
above, the functional loss he experiences is objectively 
mild, at best, despite his complaints, since there is no 
muscle atrophy or decreased strength, which indicates he 
retains the ability to use the lower extremities in a 
somewhat normal fashion.

Alternative diagnostic codes 

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  

The veteran's bilateral knee disabilities are not manifested 
by dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his knees, albeit 
with some limitation, so they are clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
higher ratings for the veteran's bilateral knee disabilities.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in October 2005. That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The October 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage. 

Since the RO assigned the 10 disability ratings at issue here 
for the veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings, there is no question as to 
effective dates to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case because the VCAA was enacted after the 
initial rating decision. However, this was not prejudicial to 
the veteran, since he was subsequently provided adequate 
notice, and the claim was readjudicated and a supplemental 
statement of the case (SSOC) was provided to him. 

The Board also concludes VA's duty to assist has been 
satisfied. The VA regrettably lost the veteran's C-file 
during the pendency of the appeal. Attempts to rebuild the 
file, however, were made to the extent possible. The veteran 
was notified in an August 2005 letter of the lost file and 
asked to submit any copies of past medical, procedural, or 
service-related documents in his possession. Past VA medical 
treatment records were retrieved to the extent possible and 
current VA medical records are in the file. The claimant has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examinations in 
2001 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's bilateral knee conditions since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2006 VA examination 
report is thorough and supported by VA outpatient treatment 
records. There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating greater than 10 percent for 
chondromalacia with patellofemoral syndrome of the right knee 
is denied.

Entitlement to a rating greater than 10 percent for 
chondromalacia with patellofemoral syndrome of the left knee 
is denied.

Entitlement to a rating greater than 10 percent for 
limitation of extension of the right knee is denied.

Entitlement to a rating greater than 10 percent for 
limitation of flexion of the right knee is denied.

Entitlement to a rating greater than 10 percent for 
limitation of flexion of the left knee is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


